Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered September 28, 1978, convicting him of robbery in the first degree, robbery in the second degree (two counts), grand larceny in the third degree, assault in the second degree and criminal possession of a weapon in the fourth degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Mollen, P. J., Hopkins, Titone and Weinstein, JJ., concur.